     Case 3:19-cv-01771-L Document 47 Filed 09/21/21             Page 1 of 28 PageID 637



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SHERI LEEUW,                                   §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §            Civil Action No. 3:19-CV-1771-L
                                               §
KROGER TEXAS, L.P. d/b/a KROGER,               §
                                               §
        Defendant.                             §

                         MEMORANDUM OPINION AND ORDER

        Before the court is Defendant’s Motion for Summary Judgment (Doc. 26), filed October

14, 2020; Plaintiff’s Motion to Dismiss Two of Her Claims (“Motion to Dismiss”) (Doc. 31), filed

November 4, 2020; Defendant’s Objections to Plaintiff’s Sham Affidavit (Doc. 42), filed March

3, 2021; and Plaintiff’s Motion to Strike Defendant’s Amended Reply to its Motion for Summary

Judgment and Objections to Plaintiff’s Sham Affidavit (“Motion to Strike”) (Doc. 43), filed March

5, 2021. After considering the parties’ motions, briefs, evidence, record, and applicable law, the

court grants in part and denies as moot in part Defendant’s Motion for Summary Judgment

(Doc. 26); overrules Defendant’s Objection to Plaintiff’s Affidavit (Doc. 42); and denies

Plaintiff’s Motion to Strike (Doc. 43). Defendant’s summary judgment motion (Doc. 26) is

granted as to Plaintiff’s premises liability and gross negligence claims and denied as moot as to

Plaintiff’s negligence claim. Further, Plaintiff’s Motion to Dismiss (Doc. 31) is granted with

respect to her negligence claim and denied with respect to her gross negligence claim.

I.      Factual and Procedural Background

        Sheri Leeuw (“Plaintiff” or “Ms. Leeuw”) originally brought this personal injury action

against Kroger Texas, L.P. d/b/a Kroger (“Defendant” or “Kroger”) in the 439th Judicial District


Memorandum Opinion and Order – Page 1
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                   Page 2 of 28 PageID 638



Court, Rockwall County, Texas, on July 8, 2019. On July 25, 2019, the action was removed to

federal court by Kroger based on diversity jurisdiction. In her Original Petition, Ms. Leeuw asserts

causes of action for negligence, gross negligence, and premises liability, and she seeks actual

damages in the form of past and future medical expenses, pain and suffering, mental anguish, and

disfigurement. She also seeks lost wages, exemplary damages, prejudgment and postjudgment

interest, and costs of court. Her claims arise from an injury she sustained while shopping at Kroger

in Rockwall, Texas, on July 15, 2017, as a result of slipping on a stream of clear liquid on the floor

near the fresh seafood and meat department of the store. The parties agree that the clear liquid was

water. To keep from falling, Ms. Leeuw grabbed the arm of another customer who was standing

next to her. It is undisputed that no one actually saw the water on the floor or had actual notice of

the water before Ms. Leeuw slipped. Ms. Leeuw, nevertheless, contends that at least one store

employee, and possibly two, who were working nearby, had constructive notice and should have

been aware of the water on the floor before she slipped. Kroger disagrees and maintains that Ms.

Leeuw’s premises liability claim fails for lack of actual or constructive notice.

       On October 14, 2020, Kroger moved for summary judgment on all of Plaintiff’s claims.

On November 4, 2020, Plaintiff filed her response to the summary judgment motion. On the same

date, she also moved to dismiss her negligence claim with prejudice and her gross negligence claim

without prejudice pending further discovery. Kroger opposed Plaintiff’s request to dismiss her

gross negligence claim without prejudice because it had already moved for summary judgment on

all of her claims. Kroger also objected to and moved to strike the affidavit submitted by Plaintiff

in support of her response to its summary judgment motion. Kroger contends that the affidavit is

a “sham” affidavit that contradicts Plaintiff’s prior deposition testimony in two material respects.

In response to Kroger’s motion to strike and objections, Plaintiff disagreed that her affidavit



Memorandum Opinion and Order – Page 2
      Case 3:19-cv-01771-L Document 47 Filed 09/21/21               Page 3 of 28 PageID 639



directly contradicted her deposition testimony and submitted a second affidavit in an attempt to

clarify statements in her earlier affidavit. Kroger filed its reply in support of the objections and

motion to strike on November 18, 2020.

         After briefing on Defendant’s summary judgment motion was complete, the court directed

Plaintiff to file an amended summary judgment response and appendix that complied with the

district’s Local Civil Rules. Plaintiff filed her amended summary judgment response and appendix

on March 3, 2021, to which Kroger filed an amended summary judgment reply and again objected

to Plaintiff’s affidavit on March 3, 2021, for essentially the same reasons. Plaintiff did not respond

to Kroger’s amended objections. On March 5, 2021, Plaintiff, instead, moved to strike Kroger’s

amended reply and objections. Briefing on Plaintiff’s motion to strike was complete on March 11,

2021.

II.      Analysis

         Resolution of Plaintiff’s Motion to Dismiss, Plaintiff’s Motion to Strike, and Defendant’s

Motion to Strike or Objections to Plaintiff’s summary judgment evidence will affect the court’s

ruling as to Defendant’s Motion for Summary Judgment. Accordingly, the court addresses these

motions before ruling on the summary judgment motion.

         A.     Plaintiff’s Motion to Voluntarily Dismiss Negligence and Gross Negligence
                Claims Under Rule 41(a)(2)

         Plaintiff moves, pursuant to Federal Rule of Civil Procedure 41(a)(2), to voluntarily

dismiss her negligence claim (with prejudice) and gross negligence claim (without prejudice) after

Kroger moved for summary judgment on all of her claims. Kroger is not opposed to Plaintiff

dismissing her negligence claim with prejudice. Plaintiff’s Motion to Dismiss her negligence

claim with prejudice is, therefore, granted, and this claim is dismissed with prejudice. Kroger,

however, contends that Plaintiff should not be allowed to dismiss her gross negligence claim


Memorandum Opinion and Order – Page 3
   Case 3:19-cv-01771-L Document 47 Filed 09/21/21                  Page 4 of 28 PageID 640



without prejudice at this late stage of the case. Kroger contends that Plaintiff is attempting to avoid

summary judgment on this claim for which she has no evidence, and she failed to address any of

its summary judgment arguments regarding this claim.

       Plaintiff disagrees and argues that, although she delayed in seeking to voluntarily dismiss

her gross negligence claim until after Defendant moved for summary judgment, this is not

necessarily a per se bar to the court allowing her to dismiss the claim without prejudice under Rule

41(a)(2). Plaintiff contends that, generally, voluntary dismissal is appropriate and should be

allowed even after the opposing party has moved for summary judgment, as long there is no

evidence of bad faith and the defendant will not suffer clear legal prejudice as opposed to the mere

inconvenience of having to defend against the dismissed claim in a later lawsuit. Pl.’s Reply 1-2

(citing Pontenberg v. Boston Scientific Corp., 252 F.3d 1253, 1255 (11th Cir. 2001) (quoting

McCants v. Ford Motor Co., Inc., 781 F.2d 855, 857 (11th Cir. 1986), and discussing Durham v.

Florida East Coast Ry. Co., 385 F.2d 366 (5th Cir. 1967)).

       Federal Rule of Civil Procedure Rule 41(a) permits a plaintiff to voluntarily dismiss an

action without a court order by: “(i) a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment; or (ii) a stipulation of dismissal signed by all parties

who have appeared.” Fed. R. Civ. P. 41(a)(1)(A). “Unless the notice or stipulation states otherwise,

dismissal under is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B).

       Upon a plaintiff’s request, the court can also dismiss an action by court order on terms that

it considers proper. Fed. R. Civ. P. 41(a)(2). Unless otherwise specified, dismissal under this

paragraph is without prejudice. Id. Ordinarily, a motion for voluntary dismissal “should be freely

granted unless the non-moving party will suffer some plain legal prejudice other than the mere

prospect of a second lawsuit.” Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 317 (5th Cir. 2002)



Memorandum Opinion and Order – Page 4
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                   Page 5 of 28 PageID 641



(citation omitted). “Whe[n] the plaintiff does not seek dismissal until a late stage and the

defendants have exerted significant time and effort, the district court may, in its discretion, refuse

to grant a voluntary dismissal.” Id. at n.3 (quoting Hartford Acc. & Indem. Co. v. Costa Lines

Cargo Servs., Inc., 903 F.2d 352, 360 (5th Cir. 1990)). Legal prejudice may also exist if the

nonmovant could lose a forum non conveniens defense. Ikospentakis v. Thalassic S.S. Agency, 915

F.2d 176, 179 (5th Cir. 1990). Finally, legal prejudice may exist if “a plaintiff fails to seek

dismissal until a late stage of trial, after the defendant has exerted significant time and effort.”

Davis v. Huskipower Outdoor Equip. Co., 936 F.2d 193, 199 (5th Cir. 1991). Whether legal

prejudice exists under these circumstances is a determination to be made by the court using its

sound discretion. If the court determines that legal prejudice exists, it may “refuse to grant a

voluntary dismissal.” Id. (citations omitted). “[T]he mere prospect of a second lawsuit is not

enough prejudice to a defendant to warrant denial of a motion to dismiss without prejudice.” United

States ex rel. Doe v. Dow Chemical Co., 343 F.3d 325, 330 (5th Cir. 2003). Alternatively, the

court can “craft conditions that will cure the prejudice.” Elbaor, 279 F.3d at 318.

       Plaintiff explains that she is seeking to voluntarily dismiss without prejudice her gross

negligence claim under Rule 41(a)(2) “because evidence may come to light during discovery that

would support such a claim.” Pl.’s Mot. to Dismiss 1. By its own terms, however, Rule 41

contemplates “Dismissal of Actions,” not dismissal of only particular claims. See Swope v.

Columbian Chems. Co., 281 F.3d 185, 192 & n.15 (5th Cir. 2002) (recognizing that “Rule 41(a)

contemplates dismissal of an ‘action’ rather than a ‘claim’ or ‘claims,’” and noting its prior refusal

in Exxon Corp. v. Maryland Casualty Co., 599 F.2d 659, 62-63 (5th Cir. 1979), “to permit a Rule

41(a) dismissal of a single claim against a defendant where other claims remain against that same




Memorandum Opinion and Order – Page 5
    Case 3:19-cv-01771-L Document 47 Filed 09/21/21                             Page 6 of 28 PageID 642



defendant.”). 1 The Fifth Circuit has also held that voluntary dismissal by a plaintiff under Rule

41(a)(1) of one or more defendants in a multi-defendant case is appropriate “in the early stages of

a suit, before the defendant has expended time and effort in the preparation of his case.” Plains

Growers, Inc. v. Ickes-Braun Glasshouses, Inc., 474 F.2d 250, 255, 260 (5th Cir. 1973) (emphasis

added). Plaintiff, however, is not seeking to dismiss her entire action against Kroger, and this is

not a multi-defendant case. The cases she relies on are, therefore, distinguishable and her request

is more appropriately considered to be a motion to amend her complaint. See Ryan, 577 F.2d at

302 & n.2.

         Even if Rule 41(a) were the proper vehicle for Plaintiff to seek dismissal without prejudice

of her gross negligence claim, the court would deny her motion because she delayed until late in

the case after Defendant exerted considerable time and effort in conducting discovery and moving

for summary judgment on this claim. See Elbaor, 279 F.3d at 317 & n.3 (citing Costa Lines Cargo

Servs., Inc., 903 F.2d at 360). Moreover, allowing Plaintiff to avoid summary judgment on her

gross negligence claim based on nothing more than her assertion that evidence supporting this

claim “may come to light” would interfere with the court’s ability to manage its docket and

unnecessarily delay the resolution of this litigation through the piecemeal litigation of Plaintiff’s

claims in contravention of the court’s scheduling orders.

         Any intention on Plaintiff’s part to reurge her gross negligence claim at some later point in

this case after conducting additional discovery is problematic for additional reasons. First, the

discovery deadline and deadline for pleading amendments expired before Plaintiff filed her Motion



1
  The court in Swope also cited Ryan v. Occidental Petroleum Corp., 577 F.2d 298, 302 & n.2 (5th Cir. 1978),
overruled on other grounds by Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 10 (1980). Ryan explained in dicta
that “Rule 41(a) speaks of dismissal of an action, and the plaintiff’s elimination of a fragment of an action as was the
case here is more appropriately considered to be an amendment to the complaint under Rule 15.”) (citing 5 James W.
Moore, et al., Moore’s Federal Practice, ¶ 41.06-1 (2d ed. 1977)).


Memorandum Opinion and Order – Page 6
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                 Page 7 of 28 PageID 643



to Dismiss and original response to Defendant’s summary judgment motion, and she has not

requested to extend either deadline or shown good cause under Rule 16(b) to further extend these

deadlines. Plaintiff also failed to seek a continuance under Rule 56(d) to conduct additional

discovery before responding to Defendant’s summary judgment motion, and she has not satisfied

the requirements for such a continuance.

       Second, as in her Motion to Dismiss, Plaintiff merely states in response to Defendant’s

summary judgment motion regarding her gross negligence claim that she “will dismiss this claim

without prejudice at this time, because evidence may come to light during discovery to support

such as claim.” Pl.’s Am. Resp. 9. Such response, however, amounts to a waiver or abandonment

of her gross negligence claim and the summary judgment arguments raised by Defendant for

failure to defend this claim and failure to respond to Defendant’s summary judgment contentions

regarding this claim. See Black v. North Panola Sch. Dist., 461 F.3d 584, 588 n.1 (5th Cir. 2006)

(concluding that the plaintiff abandoned her retaliatory abandonment claim when she failed to

defend the claim in response to a motion to dismiss); see also Nichols v. Enterasys Networks, Inc.,

495 F.3d 185, 190 (5th Cir. 2007) (explaining that inadequately briefed issues are considered

waived); Hargrave v. Fibreboard Corp., 710 F.2d 1154, 1164 (5th Cir. 1983) (explaining that a

plaintiff, “in his opposition to a motion for summary judgment cannot abandon an issue and then

. . . by drawing on the pleadings resurrect the abandoned issue”); Kellam v. Servs., No. 3:12-cv-

352-O, 2013 WL 12093753, at *3 (N.D. Tex. May 31, 2013) (“Generally, the failure to respond to

arguments constitutes abandonment or waiver of the issue.”), aff’d sub nom., Kellam v. Metrocare

Servs., 560 F. App’x 360 (5th Cir. 2014) (citations omitted).

       Further, Plaintiff cannot use Rule 41(a)(2) to voluntarily dismiss without prejudice her

gross negligence claim subject to reurging it later in this case as an end-run around the deadlines



Memorandum Opinion and Order – Page 7
   Case 3:19-cv-01771-L Document 47 Filed 09/21/21                    Page 8 of 28 PageID 644



in the court’s scheduling order or the requirements of Rule 56(d) and Rule 16(b). As the court has

determined that Plaintiff waived or abandoned her gross negligence claim, Defendant is entitled

to judgment as a matter of law on this claim as a result of Plaintiff’s failure to raise a genuine

dispute of material fact. Accordingly, the court grants Defendant’s summary judgment motion as

to Plaintiff’s gross negligence claim; dismisses with prejudice the claim; and denies Plaintiff’s

Motion to Dismiss this claim.

        B.       Motions to Strike and Objections to Summary Judgment Evidence

                 1.      Plaintiff’s Motion to Strike

        Plaintiff moves to strike Defendant’s Amended Reply and Objections (Doc. 42) that Kroger

filed one day after she amended her summary judgment response and appendix in accordance with

the court’s February 23, 2021 Order.

        In this order, the court noted that Plaintiff’s appendix was not numbered sequentially, and

Plaintiff’s response cited to exhibits and documents within exhibits rather than the pages of her

appendix as required by this district’s Local Civil Rules. The court, therefore, directed Plaintiff to

file an amended response and appendix that cured only these deficiencies without making any

other changes.

        Plaintiff contends that Defendant’s amended reply and objections to her affidavit include

the following three sentences that were not included in Defendant’s original reply and motion to

strike Plaintiff’s affidavit:

        Plaintiff then takes the sham statements and concludes this means the condition at
        issue must have existed even longer than ten minutes. . . . Notably, Plaintiff does
        not dispute that she testified she could have been in the store as little as five minutes.
        Plus, any attempt to equivocate and claim that she means “‘about’ ten minutes,”
        would do nothing to exonerate her from her direct contradictions as to how long
        she was in the store.




Memorandum Opinion and Order – Page 8
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                  Page 9 of 28 PageID 645



Def.’s Am. Summ. J. Reply & Obj. 3-4 (Doc. 42). Plaintiff asserts that she complied with the

court’s order and did not make any substantive changes to her summary judgment response.

Plaintiff, therefore, argues that Defendant was not entitled to file an amended reply, without leave

of court, that includes substantive arguments not included in its original reply and motion to strike

her affidavit. For the same reason, Plaintiff contends that the amended reply is untimely under

Local Rule 7.1(f).

       As correctly noted by Kroger, the court’s order did not specify whether it could file an

amended reply and objections, and Local Rule 7.1(f) simply sets forth the time for filing reply

briefs within 14 days from the date the response is filed. Thus, Kroger did not technically violate

the court’s order or Local Rule 7.1(f). On the other hand, Plaintiff’s amended appendix includes

additional deposition pages, in contravention of the court’s order, that were not included in her

original appendix.

       Generally, arguments made for the first time in a reply are not appropriate for

consideration. Perez v. Bruister, 823 F.3d 250, 273 n.31 (5th Cir. 2016) (“This court will not

consider arguments raised for the first time in a reply brief.”) (citing Wright v. Excel Paralubes,

807 F.3d 730, 736 (5th Cir. 2015)). While the three sentences at issue in Defendant’s amended

reply were not included in its original reply, they add nothing substantive to Defendant’s prior

argument—that Plaintiff’s affidavit is a “sham” affidavit and should not be considered in ruling

on its summary judgment motion because, among other things, the affidavit includes statements

that contradict her prior deposition testimony regarding the total amount of time she was inside

the Kroger store before she slipped—an issue that goes to the heart of whether the water was on

the floor long enough to constitute constructive notice. The court, therefore, disagrees that these

three sentences qualify as a new argument or arguments. Even assuming, as Plaintiff contends,



Memorandum Opinion and Order – Page 9
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                 Page 10 of 28 PageID 646



that these three sentences constitute new substantive arguments or objections, Plaintiff had the

opportunity to respond to Defendant’s amended objections regarding her affidavit but chose,

instead, to stand on her earlier November 17, 2020 response (Doc. 33) to Defendant’s original

objections in which she submitted a second affidavit (Doc. 33-2), dated November 17, 2020, in an

attempt to clarify certain statements contained in her earlier November 4, 2020 affidavit.

       Regardless of whether the court considers the three additional sentences in Defendant’s

amended reply, they would not affect the court’s analysis or ruling on Defendant’s summary

judgment motion as to Plaintiff’s premises liability claim. Accordingly, for all of these reasons,

the court denies Plaintiff’s Motion to Strike (Doc. 43).

               2.      Kroger’s Summary Judgment Objections

       The court turns next to Defendant’s objections to Plaintiff’s affidavit on the ground that it

is a “sham affidavit” in that certain statements contradict her deposition testimony. The “sham

affidavit” doctrine precludes a party from “defeat[ing] a motion for summary judgment using an

affidavit that impeaches, without explanation, sworn testimony.” S.W.S. Erectors, Inc. v. Infax,

Inc., 72 F.3d 489, 495 (5th Cir. 1996) (footnote and citations omitted). “When an affidavit merely

supplements rather than contradicts prior deposition testimony, the court may consider the affidavit

when evaluating genuine issues in a motion for summary judgment.” Id. at 496 (citation omitted).

An affidavit, however, cannot be not used to contradict sworn deposition testimony. Id.

       Kroger contends that statements in Ms. Leeuw’s affidavit (Pl.’s Am. Summ. J. Resp. App.

37-39) directly contradict her deposition testimony in two respects regarding: (1) the amount of

time she was inside the store before slipping; and (2) whether anyone else was in or passed through

the area where she slipped during the entire time that she was in the seafood department. For the

reasons that follow, the court denies Kroger’s motion to strike, overrules its objections to Ms.



Memorandum Opinion and Order – Page 10
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                  Page 11 of 28 PageID 647



Leeuw’s affidavit, and declines to strike the statements in Ms. Leeuw’s affidavit that are the subject

of Kroger’s objections and based on the “sham affidavit” doctrine.

                       a. Affidavit Statements—Time Spent in Kroger Seafood Department
                          Before Slipping

       Kroger first asserts, and it is undisputed that, when initially asked in her deposition,

Plaintiff could not remember how long she had been inside the store before the incident occurred.

Kroger also asserts, and it is undisputed that, when Plaintiff was then asked whether she could

estimate the amount of time she had been inside the store before she slipped on the water in front

of the fresh seafood/meat department, she responded “[t]en minutes, five minutes.” Def.’s Am.

Summ. J. Reply 2 (citing Def.’s Summ. J. App. 6 & quoting Pl.’s Dep. 28). Kroger notes that

Plaintiff also testified that she may have done some shopping in the produce section before the

incident in the fresh seafood department. This too is undisputed. From this, Kroger contends that

the statements in Plaintiff’s affidavit, that she was in the seafood department a full ten minutes

searching for shrimp before slipping, directly contradict her deposition testimony that:

       1) she does not remember how long she was in the store; (2) she could have been
       in the store a little as five minutes; and (3) during the short amount of time she was
       in the store, she possibly did some shopping in the produce department (thereby
       further reducing the amount of time she could have been in the seafood
       department).

Def.’s Am. Summ. J. Reply 3-4.

       As noted, Plaintiff did not respond to Defendant’s amended objections and, instead, chose

to stand on her prior response to Defendant’s original objections to her affidavit. In her original

response, Plaintiff asserts that the statement in her affidavit that—“I was at the back corridor of

the store for about ten minutes before I slipped on the water on the floor”—is not “so markedly

inconsistent” with her deposition testimony in which she “estimated” that she was in the store for

10 minutes before the incident occurred as to constitute an “obvious sham.” Pl.’s Resp. 3 (quoting


Memorandum Opinion and Order – Page 11
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                  Page 12 of 28 PageID 648



Winzer v. Kaufman Cnty., 916 F.3d 464, 472 (5th Cir. 2019)). Plaintiff contends that, while

Defendant focuses on the five-minute estimate she gave in her deposition, this ignores that she

also estimated that she could have been in the store as long as ten minutes before slipping. Plaintiff

further contends, while Defendant suggests that her “picking up something in the produce section

would have reduced the amount of time she was in the seafood section by some indeterminate

amount” of time, it is also possible that, if she did pick up something while walking through the

produce section, it took only a matter of seconds and had no effect on the amount of time she was

in the area near the fresh seafood counter before slipping.

        Kroger replies that, while Plaintiff points to paragraph four of her affidavit in which she

states that she was in the back corridor of the store for “about” ten minutes, she states four times

in paragraphs five and six that she was in the back corridor precisely ten minutes, not “about” ten

minutes. Kroger asserts that Plaintiff then extrapolates from these unequivocal statements by

arguing in her summary judgment response that:

        Because Plaintiff did not see anyone passing through this area for the ten minutes
        she was at the back corridor of the store before she slipped, this is circumstantial
        evidence that the water had been there at least a bit longer than the ten minutes
        that Plaintiff observed the area as she walked along the back corridor of the store.

Def.’s Am. Summ. J. Reply 1-2 (Doc. 32) (quoting Pl.’s Am. Summ. J. Resp. 8). In addition,

Kroger notes that Plaintiff does not dispute that she testified in her deposition that she could have

been in the store as little as five minutes.

        While somewhat inconsistent with her deposition testimony, Plaintiff’s affidavit statements

that she was in the back corridor of the store for about ten minutes or a full ten minutes is not “so

markedly inconsistent” with her prior deposition testimony to “constitute an obvious sham.”

Winzer, 916 F.3d at 472 (citations omitted). As explained by the court in Winzer:




Memorandum Opinion and Order – Page 12
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                   Page 13 of 28 PageID 649



       [N]ot “every discrepancy” in an affidavit justifies a district court’s refusal to give
       credence to competent summary judgment evidence. Generally, “[i]n considering a
       motion for summary judgment, a district court must consider all the evidence before
       it and cannot disregard a party’s affidavit merely because it conflicts to some degree
       with an earlier” statement. “In light of the jury’s role in resolving questions of
       credibility, a district court should not reject the content of an affidavit even if it is
       at odds with statements made” earlier.

Id. at 472 (citations omitted). If Plaintiff had only testified in her deposition that she did not know

how long the water was on the floor and did not know how long she was in the store before she

slipped, the situation would be different. Plaintiff, however, was also asked by defense counsel

whether she could estimate the length of time she was in the store before slipping, to which she

estimated and responded, “Ten minutes, five minutes.” Also, when asked, Plaintiff did not commit

to spending any amount of time in other parts of the store before falling. Thus, as her deposition

testimony was merely an estimate, which is not obviously dissimilar from her affidavit statements

that she was in the back corridor about ten minutes or ten minutes, there is no direct contradiction

of the kind required to disregard testimony under the sham affidavit doctrine. See id. at 472. The

court, therefore, agrees with Plaintiff that application of the sham affidavit doctrine to exclude the

statements in her affidavit regarding the amount of time she was in the back corridor of the store

in ruling on Kroger’s summary judgment motion is not appropriate.

                       b.      Affidavit Statements—Presence of Others Near Water

       Kroger also takes issue with the statement in Plaintiff’s affidavit that “[i]f someone had

been in that area during those ten minutes[,] I would have seen and noticed them. During those ten

minutes[,] I saw no other person pass through that area where there was water on the floor.” Def.’s

Am. Summ. J. Reply 4 (Doc. 42) (quoting Pl.’s Am. Summ. J. Resp. App. 38). Kroger contends

that these two sentences in Plaintiff’s affidavit directly contradict her deposition testimony that a

gentleman was close enough for her to grab his arm to keep her from falling and, indeed, the



Memorandum Opinion and Order – Page 13
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                 Page 14 of 28 PageID 650



gentlemen was with his wife. Kroger, therefore, asserts that, according to Plaintiff’s deposition

testimony, there were at least two other customers in the immediate area, which is inconsistent

with the statements in her affidavit.

       Plaintiff responds that her deposition testimony about the man whose arm she grabbed and

his wife who were standing nearby when she slipped is not inconsistent with the statement in her

affidavit that she saw no one pass through the area where there was water on the floor before she

slipped. In an attempt to clarify that this is what she meant to say in her affidavit, Plaintiff

submitted a “Second Affidavit” in support of her summary judgment response, which she contends

makes this point even more clear.

       As a preliminary matter, the court cannot consider Plaintiff’s Second Affidavit that was

submitted without leave of court after the expiration of her deadline for responding to Defendant’s

summary judgment motion and coming forward with evidence to raise a genuine dispute of

material fact. The court, therefore, strikes Plaintiff’s Second Affidavit (Doc. 33-2) and does not

consider it in ruling on Defendant’s summary judgment motion.

       The court, nevertheless, agrees with Plaintiff that her statement that she saw no one pass

through the area where the water was on the floor before she slipped is not necessarily inconsistent

with her deposition testimony that she grabbed the arm of the man who was standing nearby with

his wife with their backs to her when she slipped. That these people or others were nearby when

she slipped does not mean they also must have passed through the area where the water was on the

floor. Thus, there is no direct inconsistency in this regard that would warrant striking Plaintiff’s

statement that she saw no one pass through the area where the water was on the floor before she

slipped.




Memorandum Opinion and Order – Page 14
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                  Page 15 of 28 PageID 651



       Likewise, Plaintiff’s other statement that, “[i]f someone had been in that area during those

ten minutes[,] I would have seen and noticed them,” is not inconsistent with her deposition

testimony regarding the two nearby customers. While poorly worded and slightly confusing in

light of another statement in her affidavit that two men were working nearby within four to six feet

of the water, it does not directly conflict with and is not inconsistent with her deposition testimony

because Plaintiff does not actually say in this statement that she saw no one (store customers or

employees) in the area near the water. Instead, she merely states that, if anyone had been in that

area, she would have noticed them. Additionally, it is clear from Plaintiff’s response to this

objection and the other statements in her affidavit that she does not dispute that other persons were

nearby when she fell. Accordingly, Defendant’s objection to this statement is similarly flawed.

       As explained in the next section, however, consideration of Ms. Leeuw’s affidavit and the

other evidence she relies on in response to Defendant’s summary judgment motion are insufficient

to establish a genuine dispute of material fact as to whether Kroger had constructive notice of the

water on the floor as required to prevail on a premises liability claim under Texas law.

       C.      Defendant’s Motion for Summary Judgment

       As a result of the court’s rulings, only Plaintiff’s premises liability claim and the parties’

contentions regarding this claim remain. The court’s remaining summary judgment analysis,

therefore, focuses on this claim.

               1.      Motion for Summary Judgment Standard

       Summary judgment shall be granted when the record shows that there is no genuine dispute

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986); Ragas v. Tennessee Gas

Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). A dispute regarding a material fact is “genuine”



Memorandum Opinion and Order – Page 15
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                  Page 16 of 28 PageID 652



if the evidence is such that a reasonable jury could return a verdict in favor of the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When ruling on a motion for summary

judgment, the court is required to view all facts and inferences in the light most favorable to the

nonmoving party and resolve all disputed facts in favor of the nonmoving party. Boudreaux v.

Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir. 2005). Further, a court “may not make

credibility determinations or weigh the evidence” in ruling on a motion for summary judgment.

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000); Anderson, 477 U.S. at 254-

55.

       Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine dispute of material fact. Matsushita

Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). On the other hand, “if the movant

bears the burden of proof on an issue, either because he is the plaintiff or as a defendant he is

asserting an affirmative defense, he must establish beyond peradventure all of the essential

elements of the claim or defense to warrant judgment in his favor.” Fontenot v. Upjohn Co., 780

F.2d 1190, 1194 (5th Cir. 1986) (emphasis in original). “[When] the record taken as a whole could

not lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine [dispute] for

trial.’” Matsushita, 475 U.S. at 587. (citation omitted). Mere conclusory allegations are not

competent summary judgment evidence, and thus are insufficient to defeat a motion for summary

judgment. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996). Unsubstantiated assertions,

improbable inferences, and unsupported speculation are not competent summary judgment

evidence. See Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994).




Memorandum Opinion and Order – Page 16
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                 Page 17 of 28 PageID 653



       The party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports his or her claim. Ragas,

136 F.3d at 458. Rule 56 does not impose a duty on the court to “sift through the record in search

of evidence” to support the nonmovant’s opposition to the motion for summary judgment. Id.; see

also Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915-16 & n.7 (5th Cir. 1992). “Only disputes

over facts that might affect the outcome of the suit under the governing laws will properly preclude

the entry of summary judgment.” Anderson, 477 U.S. at 248. Disputed fact issues that are

“irrelevant and unnecessary” will not be considered by a court in ruling on a summary judgment

motion. Id. If the nonmoving party fails to make a showing sufficient to establish the existence

of an element essential to its case and on which it will bear the burden of proof at trial, summary

judgment must be granted. Celotex, 477 U.S. at 322-23.

               2.      Premises Liability Claim Based on Constructive Notice

       In Texas, a premises owner, or person in control of the premises, owes its invitees a duty

to exercise reasonable care to protect them from dangerous premises conditions that were known

or reasonably discoverable, but a premises owner is not an insurer of its invitees’ safety. See Wal-

Mart Stores, Inc. v. Reece, 81 S.W.3d 812, 814 (Tex. 2002) (citing Wal-Mart Stores, Inc. v.

Gonzalez, 968 S.W.2d 934, 936 (Tex. 1998)). To prevail on a premises liability claim under Texas

law, a plaintiff must prove:

       (1)     Actual or constructive knowledge of some condition on the premises by the
               owner/operator;

       (2)     That the condition posed an unreasonable risk of harm;

       (3)     That the owner/operator did not exercise reasonable care to reduce or eliminate the
               risk; and

       (4)     That the owner/operator’s failure to use such care proximately caused the plaintiff’s
               injuries.


Memorandum Opinion and Order – Page 17
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                  Page 18 of 28 PageID 654




Gonzalez, 968 S.W.2d at 936 (citing Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992)).

Resolution of Defendant’s summary judgment motion as to Plaintiff’s premises liability claim

turns on the first knowledge element. Kroger contends that there is no evidence it had actual or

constructive knowledge of the condition that caused Plaintiff to slip.

       There are three ways that a plaintiff can establish a premises owner’s knowledge of a

potentially harmful condition: (1) proof that the defendant or its “employees caused the harmful

condition”; (2) proof that the defendant or its “employees either saw or were told of the harmful

condition” before the plaintiff’s injury; or (3) “proof that the harmful condition was present for so

long that it should have been discovered in the exercise of reasonable care.” Threlkeld v. Total

Petroleum, Inc., 211 F.3d 887, 892 (5th Cir. 2000) (citing Keetch, 845 S.W.2d at 264); see also

Reece, 81 S.W.3d at 814-15.

       Plaintiff does not address Kroger’s contention that there is no evidence it had actual notice

of the condition, and there is no evidence that Kroger caused the condition or actually knew of the

condition. Plaintiff, instead, contends that there is sufficient evidence to raise a genuine dispute

of material fact “as to whether Defendant should have known (constructive notice) of the water on

the floor.” Pl.’s Am. Summ. J. Resp. 9. Plaintiff’s constructive notice argument implicates the

third scenario for establishing a defendant’s knowledge of the presence of the water. See Threlkeld,

211 F.3d at 892. The court’s analysis, therefore, focuses on whether Kroger had constructive

notice of the condition.

       Constructive knowledge “requires proof that an owner had a reasonable opportunity to

discover the defect.” Robbins v. Sam’s East, Inc., 2021 WL 3713543, at *2 (5th Cir. Aug. 20,

2021) (per curiam) (quoting Wal-Mart Stores, Inc. v. Spates, 186 S.W.3d 566, 567 (Tex. 2006)).

In Robbins, the Fifth Circuit explained that resolution of this issue:


Memorandum Opinion and Order – Page 18
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                 Page 19 of 28 PageID 655



       requires analyzing “the combination of proximity, conspicuity, and longevity”—
       that is, courts examine the proximity of the premises owner’s employees to the
       hazard, the conspicuousness of the hazard, and how long the hazard was in place.
       Id. at 567-68. For instance, if a dangerous condition is conspicuous as “a large
       puddle of dark liquid on a light floor would likely be, then an employee’s proximity
       to the condition might shorten the time in which a jury could find that the premises
       owner should reasonably have discovered it.” Reece, 81 S.W.3d at 816. Or “if an
       employee was in close proximity to a less conspicuous hazard for a continuous and
       significant period of time, that too could affect the jury’s consideration of whether
       the premises owner should have become aware of the dangerous condition.” Id.
       “What constitutes a reasonable time for a premises owner to discover a dangerous
       condition will, of course, vary depending upon the facts and circumstances
       presented.” Id.

Robbins, 2021 WL 3713543, at *2.

       In Wal-Mart Stores, Inc. v. Gonzalez, the Texas Supreme Court addressed “what quantum

of circumstantial evidence is legally sufficient to support a finding that an unreasonably dangerous

condition has existed long enough to charge a proprietor with constructive notice of the condition”

and concluded that, when, as in this case, a plaintiff relies on circumstantial evidence to establish

the defendant’s constructive knowledge of a dangerous condition, the evidence “must establish

that it is more likely than not that the dangerous condition existed long enough to give the

proprietor a reasonable opportunity to discover the condition.” Threlkeld, 211 F.3d at 892 (quoting

Gonzalez, 968 S.W.2d at 935-366). “[M]eager circumstantial evidence from which equally

plausible but opposite inferences may be drawn is speculative and thus legally insufficient” to

support such a finding and amounts to “no evidence” that a defendant had constructive knowledge

of a dangerous condition. Threlkeld, 211 F.3d at 894 (quoting Gonzalez, 968 S.W.2d at 936). The

“harsh reality,” according to the Texas Supreme Court in Gonzalez is that, “if a plaintiff cannot

prove facts to establish that it is more likely than not that the dangerous condition existed long

enough that a proprietor should have known of its presence, there is simply no basis for recovery.”

Threlkeld, 211 F.3d at 893 (citing Gonzalez, 968 S.W.2d at 938). Thus, if “a plaintiff’s evidence



Memorandum Opinion and Order – Page 19
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                  Page 20 of 28 PageID 656



establishes only the possibility that a dangerous condition was present long enough to provide

constructive notice, such evidence is legally insufficient.” Threlkeld, 211 F.3d at 893.

       Kroger contends that Plaintiff conceded in her deposition that she had no evidence that it

had constructive notice of the water on the floor. In this regard, Kroger asserts that Plaintiff

admitted that no Kroger employee was aware of the water before she slipped; nothing indicates

that the condition existed long enough that Kroger reasonably should have known about it before

she slipped; and Plaintiff admitted in her deposition that she had no evidence to show how long

the water was on the floor before she slipped. Kroger further asserts that Plaintiff’s deposition

testimony that at least two male employees were in the area where she slipped is insufficient to

raise a genuine dispute of material fact as to whether they or it should have known the water was

on the floor before she slipped. Kroger contends that Plaintiff admitted that she did not know

whether the man providing wine tastings was a Kroger employee. Kroger contends that Plaintiff

also admitted to not knowing whether either of the men knew that the water was on the floor before

she slipped, and temporal proximity is not enough without evidence of how long the water was on

the floor. Kroger, therefore, argues that it is entitled to judgment on Plaintiff’s premises liability

claims because she “has no evidence Kroger knew or should have known of the water on the floor,

[and] she has failed to make the required threshold showing” as necessary for establishing

constructive notice of the alleged condition. Def.’s Summ. J. Br. 17.

       Plaintiff characterizes Defendant’s summary judgment argument as being limited to how

long the water was on the floor: “Defendant’s sole argument on Plaintiff’s premise liability claim

is that Plaintiff has no evidence of how long the dangerous condition in this case—water on the




Memorandum Opinion and Order – Page 20
    Case 3:19-cv-01771-L Document 47 Filed 09/21/21                           Page 21 of 28 PageID 657



floor—existed before Plaintiff slipped on it.” 2 Pl.’s Am. Summ. J. Resp. 7. Regarding this

argument, Plaintiff responds that, contrary to Defendant’s assertion, she has pointed to evidence

that shows “the water had been on the floor for about ten minutes before [she] slipped on it.” Id.

For support, she relies heavily on her affidavit in which she states that: (1) she was in the seafood

department in the corridor of the store for “about ten minutes” before she slipped; (2) during that

entire time, she had an unobstructed view of the area where she slipped, she saw no one else pass

through that area, she did not see the water on the floor before she slipped; and (3) she saw two

men working four to six feet away from the water when she slipped (one was serving wine, the

other “checklist boy” was working at the seafood area) and the water was within their “field of

vision.” Pl.’s Am. Summ. J. Resp. App. 37-39.

         In addition, she relies on the deposition testimony of Kroger employees Karen Hopson and

Anthony James Florent to show that: (1) there were no safety cones or other warnings in the area

where she slipped; (2) Kroger recognizes that water on the floor is a dangerous condition and has

a “policy to constantly monitor their floor situation”; (3) a mark or marks on the floor near the area

where Plaintiff slipped indicate that wheels from a shopper cart could have “[gone] through there”;

and (4) the area where Plaintiff slipped is a main public corridor of the store. Pl.’s Am. Summ. J.

Resp. 7-8. Plaintiff contends that this evidence supports her argument that the water was on the

floor at least ten minutes before she slipped, and that ten minutes was more than sufficient time

for Kroger to discover the water if it had acted with reasonable care.

         That the parties dispute how long the water was on the floor before Plaintiff slipped is clear

from their summary judgment briefs and related objections. Based on her affidavit of how long



2
 The court disagrees that Defendant’s constructive notice argument is limited to how long the water was on the floor.
Moreover, as noted herein, even Plaintiff recognizes that the issue is whether, based on the circumstances of this case
and evidence, ten minutes was sufficient time for Kroger to discover the water before Plaintiff slipped.

Memorandum Opinion and Order – Page 21
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                   Page 22 of 28 PageID 658



she was in the back corridor of the store before she slipped, Plaintiff contends that the water was

on the floor “about ten minutes,” “at least ten minutes,” or “a bit longer than ten minutes” before

she slipped. Id. at 8-9. Defendant, on the other hand, contends based on Plaintiff’s deposition

testimony that the water could have been on the floor for as little as five minutes, which it asserts

is insufficient as a matter of law to impute constructive notice. See Def.’s Am. Summ. J. Reply 6-

7 & nn.15, 18 (citing cases).

       Even assuming that the water was on the floor ten minutes or “a bit longer” as Plaintiff

urges, such evidence is legally insufficient based on the facts of this case to raise a genuine dispute

of material fact regarding Kroger’s constructive knowledge. The dangerous conduction must have

“existed for some length of time” for a premises owner like Kroger to be charged with constructive

notice or knowledge. Reece, 81 S.W.3d at 815. Regarding this requirement, the Fifth Circuit

noted in Robbins v. Sam’s East, Incorporated that “an inconspicuous condition that has existed for

longer than ten minutes has been considered to be legally insufficient to show constructive

knowledge.” 2021 WL 3713543, at *2 (explaining that “the ten minutes during which the

inconspicuous fruit was on the floor did not afford . . . employees a reasonable time to discover

and remove the hazard.”). As examples, Robbins quoted Shirey v. Wal-Mart Stores Texas, LLC,

699 F. App’x 427, 429 (5th Cir. 2017), as follows: “[T]he seventeen minutes during which the

inconspicuous grape was on the floor did not afford Wal-Mart a reasonable time to discover and

remove the hazard.” Robbins, 2021 WL 3713543, at *2. Robbins also cited Brookshire Food

Stores, LLC v. Allen, 93 S.W.3d 897, 901 (Tex. App.—Texarkana 2002, no pet.), and noted the

court’s conclusion that “evidence indicating grapes were not on [the] floor for longer than fifteen

minutes, and no one saw grapes on [the] floor before customer fell, was legally insufficient to

show constructive knowledge.” Robbins, 2021 WL 3713543, at *2.



Memorandum Opinion and Order – Page 22
     Case 3:19-cv-01771-L Document 47 Filed 09/21/21                  Page 23 of 28 PageID 659



           Here, there is no evidence that the liquid on the floor was conspicuous. According to

Plaintiff’s deposition, the substance on the floor was a “clear” 3 liquid that Plaintiff believed was

water. The condition did not consist of a large puddle of water that would have been obvious to

passers-by or persons working nearby. Rather, Plaintiff described the condition as a “strip” or

“stream” of water. Def.’s Summ. J. App. 9. According to the photo taken by Plaintiff after she

slipped, the strip of water appears to have been no more than one half or one inch wide that was

strewn or dribbled in a straight line across an area of no more than two feet in length. There is no

evidence of how the water came to be on the floor, Plaintiff admitted to not seeing the water before

she slipped, even though she was in that area or in close proximity for approximately ten minutes,

and she had a “continuous line of sight to the area where the water was on the floor” the entire

time. Pl.’s Am. Summ. J. Resp. App. 38.

           There is also no evidence that anyone else saw the water on the floor before Plaintiff slipped

despite their close proximity. The two other customers were close enough for Plaintiff to grab the

arm of one of them when she slipped. Plaintiff states in her affidavit that the two men working

nearby were only four to six feet away from where she slipped. Plaintiff contends that, like her,

both of these men “had a clear view of the water on the floor,” and points to her affidavit in which

she states that “[t]he water was within both of these men’s field of vision.” Pl.’s Am. Summ. J.

Resp. 3; Pl.’s Am. Summ. J. Resp. App. 39.

           From this, Plaintiff appears to suggest that the two men could have or should have seen the

water on the floor before she slipped because they had an unobstructed view of the area where the

water was located. Plaintiff, however, does not address Kroger’s argument regarding the lack of

evidence regarding the employment status of the man providing wine tastings that would allow the



3
    Def.’s Summ. J. App. 19.

Memorandum Opinion and Order – Page 23
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                   Page 24 of 28 PageID 660



court to attribute any knowledge on his part to Kroger. Additionally, even if the area where

Plaintiff slipped was within the checklist boy’s field of vision, Plaintiff admitted in her deposition

that she did not know for certain whether he saw the water before she slipped, and she points to

no evidence that he ever looked in the direction of where the water was on the floor in the ten

minutes before she slipped. Absent such evidence, any contention by Plaintiff that the checklist

boy must have or should have seen the water during the ten minutes before she slipped it was on

the floor is based on nothing more than “pure speculation” and conjecture. See Spates, 186 S.W.3d

at 568.

          In Spates, the Texas Supreme Court rejected the plaintiff’s argument that Wal-Mart had

constructive notice of a six-pack beverage ring resting on the floor “directly behind” a Wal-Mart

employee for 30 to 45 seconds. The court explained that, to find constructive notice,

          jurors would have to find the employee should have noticed the plastic ring behind
          her. Had there been evidence it had been on the floor for an extended period of
          time, reasonable jurors might assume that the employee should have seen it unless
          she sidled into the aisle or never took her eyes off the shelves. But on this record,
          that would be pure speculation.

Spates, 186 S.W.3d 566 at 568 (emphasis added).

          As in Spate, there is no evidence in this case that the checklist boy ever looked away from

what he was doing in the direction of where Plaintiff slipped, and Plaintiff admitted in her

deposition that she did not know whether he was looking in her direction when she slipped.

Plaintiff, nevertheless, expressed the opinion that he must have seen the water on the floor before

then because there were no displays obstructing his view, and he had to pass by the area to get to

that corner of the store. Plaintiff, however, conceded in her deposition that she did not know for

certain whether he saw the water before she slipped. She also acknowledged that the checklist boy

might not have seen the water whether he was not paying attention. Plaintiff states in her affidavit



Memorandum Opinion and Order – Page 24
    Case 3:19-cv-01771-L Document 47 Filed 09/21/21                                 Page 25 of 28 PageID 661



that she saw no one pass through the area where she slipped in the ten minutes she was in that back

corridor, but this further undermines her subjective belief that the checklist boy must have seen

the water when he passed by the area. This is so because there is no indication of when he passed

by the area prior to that ten-minute period or whether the water was on the floor at that time.

Plaintiff also fails to explain why she believes the checklist boy should have seen or discovered

the water during the ten minutes before she slipped when she and the two other customers standing

right next to the water did not see it even though Plaintiff states in her affidavit that she also had

an unobstructed view of the same area for ten minutes. Thus, any suggestion by Plaintiff that the

checklist boy should have seen the water before she slipped amounts to no more than speculation.

         The deposition testimony of Ms. Hopson and Mr. Florent 4 does not assist Plaintiff in

meeting her burden of establishing that it is more likely than not that the condition (a strip of water

on the floor) existed long enough that Kroger should have discovered it. The lack of safety cones

or other warnings in the area where Plaintiff slipped suggests the contrary—that Kroger was not

aware of the water—and there is no evidence that shows it should have been aware of the water.

Likewise, absent evidence that Kroger should have known that the area was prone to spills or

unreasonably dangerous, particularly in the absence of any evidence regarding prior accidents that

would have put it on notice of the allegedly dangerous condition, Mr. Florent’s concession that the

area where Plaintiff slipped is a main corridor in the store, and that water on the floor is a dangerous

condition are insufficient.




4
   Plaintiff asserts in her summary judgment response that Mr. Florent was employed as Kroger’s assistant store
manager, and Ms. Hopson was employed as Kroger’s assistant store leader, but it is unclear whether they had these
titles at the time of their depositions, the incident, or both. It is also unclear from the deposition testimony in Plaintiffs’
amended appendix whether it is Mr. Florent or Ms. Hopson who was deposed or whether they had the titles attributed
to them by Plaintiff. According to Plaintiff’s other evidence, these persons were identified merely as “Kroger
employee[s].” See Pl.’s Am. Summ. J. Resp. App. 51.


Memorandum Opinion and Order – Page 25
     Case 3:19-cv-01771-L Document 47 Filed 09/21/21                         Page 26 of 28 PageID 662



           Plaintiff’s reliance on Ms. Hopson’s testimony—“Okay. It could be”—in response to the

question of whether she saw the “kind of mark there” in Plaintiff’s photo of the water and whether

it appeared to her “like the wheels of a shopping cart went through there” 5 fares no better in

establishing that it is more likely than not that the condition, a relatively small amount of

inconspicuous clear liquid or water on the floor, existed long enough to give Kroger a reasonable

opportunity to discover it (constructive notice). Like Plaintiff’s other evidence, Ms. Hopson’s

qualified response to counsel’s suggestion that the mark in the photo could have been made by a

shopping cart’s wheel is pure speculation and insufficient to support a finding of constructive

knowledge. This is so particularly considering Ms. Hopson’s lack of personal knowledge, as she

was not present before or after Plaintiff slipped, there is no evidence she was aware of the water

on the floor, and it is just as likely that the “mark” on the floor was made by Plaintiff when she

slipped. See Garcia v. Wal-Mart Stores Texas, LLC, 893 F.3d 278, 281 (5th Cir. 2018) (explaining

that a plaintiff must demonstrate that the circumstantial evidence “is sufficiently non-speculative

to create a fact issue.”); see also Gonzalez, 968 S.W.2d at 936 (concluding that “meager

circumstantial evidence from which equally plausible but opposite inferences may be drawn is

speculative” and, therefore, legally insufficient to support a finding of constructive knowledge).

           Finally, Plaintiff points to evidence that Kroger has or, at the time, had a “policy to

constantly monitor their floor situation.” Pl.’s Am. Summ. J. Resp. 5 (citing Pl.’s Am. Summ. J.

Resp. App. 43). Contrary to Plaintiff’s assertion, Ms. Hopson did not testify that Kroger had a

“policy” of constantly monitoring its floors. In response to a question about Kroger’s “safety

training for slip and falls,” Ms. Hopson testified that, “We try to avoid slip and falls by constantly

monitoring our floor situation. We try to be abreast of anything that could compromise associates



5
    Pl.’s Am. Summ. J. Resp. 5 (citing Pl.’s Am. Summ. J. Resp. App. 42, 44-45).

Memorandum Opinion and Order – Page 26
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                 Page 27 of 28 PageID 663



or customer safety. Anytime there [are] things that could cause an injury, we try to address it as

quickly as possible as soon as we’re aware.” Id. (emphasis added). Mr. Florent similarly testified

that Kroger trains its employees to “clean up water when it’s on the floor,” which implies that

employees would first need to know water was on the floor before being able to clean it up. Id. at

70 (emphasis added). There is no evidence in this case, however, that Kroger or its employees

were aware of the water on the floor before Plaintiff slipped. See Reece, 81 S.W.3d at 817 (finding

evidence of Wal-Mart’s store policy that required employees to keep their assigned areas free from

known hazard’s immaterial because there was no evidence that the hazard at issue was known).

       Ms. Hopson further testified that Kroger had a “policy” of having a utility clerk conduct

“hourly store sweeps where they try to encompass the whole building, indoor[s] and outdoor[s],

to be able to make sure that there’s no debris, there’s no issues that would cause any injury.” Pl.’s

Am. Summ. J. Resp. App. 43. This evidence, though, is of limited or no value, as it does not assist

the court’s overall analysis in assessing the “the combination of proximity, conspicuity, and

longevity” of the condition on the floor because it is not clear from the evidence whether hourly

sweeps were done by Kroger’s utility clerk on the day in question and, if so, when the last sweep

was done before Ms. Leeuw slipped. There is also no evidence that would have led the utility

clerk to believe that this area of the store required more attention than others because water spills

were more likely.

       Accordingly, for all of these reasons, the court determines that, considering the evidence

in the light most favorable to Plaintiff, there is insufficient competent summary judgment evidence

to raise a genuine dispute of material fact as to whether Kroger had constructive knowledge of the

water on the floor near the seafood department before Ms. Leeuw slipped. Kroger is, therefore,




Memorandum Opinion and Order – Page 27
  Case 3:19-cv-01771-L Document 47 Filed 09/21/21                Page 28 of 28 PageID 664



entitled to judgment as a matter of law on Plaintiff’s premises liability claim, which the court

dismisses with prejudice.

III.   Conclusion

       For the reasons explained, the court grants in part and denies as moot in part

Defendant’s Motion for Summary Judgment (Doc. 26); overrules Defendant’s Objection to

Plaintiff’s Affidavit (Doc. 42); and denies Plaintiff’s Motion to Strike (Doc. 43). Defendant’s

summary judgment motion (Doc. 26) is granted as to Plaintiff’s premises liability and gross

negligence claims and denied as moot as to Plaintiff’s negligence claim. Further, Plaintiff’s

Motion to Dismiss (Doc. 31) is granted with respect to her negligence claim and denied with

respect to her gross negligence claim. As a result of the court’s rulings, all claims asserted by

Plaintiff in this case for premises liability, negligence, and gross negligence under Texas law are

dismissed with prejudice. As no claims remain, judgment will issue by separate document in

accordance with Rule 58 of the Federal Rules of Civil Procedure.

       It is so ordered this 21st day of September, 2021.



                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Memorandum Opinion and Order – Page 28
